DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is in response to application filed April 22, 2020.  Claims 1-20 are currently pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1, 19, 20, drawn to a monitoring system comprising sensors configured to monitor floor pressure including footsteps, classified in A61B 2562/0247.
II.  Claims 17-18, drawn a monitoring system comprising intrusion detection configured to detect a person on a property, classified in A61B 17/00.
III.  Claims 3-5, drawn to  a monitoring system where the monitor control unit is configured to monitor a person has fallen on a portion of a floor, classified under G08B 2/0438.
IV.  Claim 6, drawn to monitoring occupancy of a property configured to generate alarm exceeding occupancy threshold, classified under H04Q 2209/823.
V.  Claim 8, drawn to monitoring system monitor pressure by movement of furniture item storing to a portion of a floor, classified under G08b 13/10.
VI.  Claim 9, drawn to monitoring system comprising sensor in a garage having a garage door operated by a garage door control device detect and analyze pressure applied to a portion of floor by the vehicle and person entering the vehicle, classified under G06F 19/00.
Inventions noted above are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because each invention .  The subcombination has separate utility such as Inventions I, II, III, IV, V, VI, are directed to related products distinct from each other as noted above in I-VI.  The related inventions are distinct because the inventions as claimed can have a materially different mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).  In the instant case, the inventions as claimed have operational utility in that invention I is concerned with the monitoring of floor pressure, invention II is intrusion based detection of person or persons on a property, while in III the monitoring of a fallen person (medically related in a hospital or care giver), in IV occupancy related monitoring of a property, while in V the detection and determination specifically of furnishing such as furniture, and in VI garage door control and vehicle related monitoring. 
The examiner has required restriction between combination and subcombination inventions.  Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a search and/or examination burden if restriction were not required because:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  In bracket 1 insert the applicable reason(s) why there is a search and/or examination burden:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.